DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “injection sequence creating unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kibbey et al (US-5670054-A) (hereinafter Kibbey) in view of Sims (DE 112015000770 T5) (hereinafter Sims)
Regarding Claim 1, Kibbey teaches
a preparative liquid chromatograph (Abstract), comprising: 
a liquid transfer device which transfers a mobile phase (Fig 3b: The HPLC pump/control unit 303 transfers mobile phase from the mobile phase supply 301); 
an analysis channel through which the mobile phase transferred by the liquid transfer device flows(Fig 3b: The analysis channel begins at the mobile phase supply 301, extends through the HPLC pump/control unit 303, then through autosampler 304, through HPLC column 315, and on through the UV Detector 307); 
a sample injection part which injects a sample into the analysis channel (Fig 3B: Autosampler 304 injects a sample into the analysis channel); 
an analysis column which separates the sample into individual components downstream of the sample injection part on the analysis channel (Fig 3b: HPLC column 315 separates the sample into individual components downstream of the autosampler 304 on the analysis channel); 
a detector which detects the components separated by the analysis column on the analysis channel downstream of the analysis column (Fig 3b: The UV detector 307 detects the components separated by the HPLC column 315 on the analysis channel downstream of the HPLC column 315) 
a fraction collector which collects the components flowing out of the detector on an outlet side of the detector (Fig 3b: The fraction collector 321 collects the components flowing out of the UV detector 307 on an outlet side of the UV detector 307); and 
a control device configured to control operation of at least the sample injection part (Col 8, Lines 1-7: A PC-controlled autosampler can be used; The examiner notes that the PC would be configured to control operation of the autosampler 304), wherein 
the control device includes 
a holding part which holds a preliminary chromatogram created for a sample to be analyzed (Fig 3b: The preliminary chromatogram is passed to the computer 311 which is the control device; Fig 2a: The preliminary chromatogram is stored in digital storage 211; The digital storage 211 is the holding part that holds the preliminary chromatogram)
an injection sequence creating part (Fig 3b: The computer 311, which can control the autosampler 304, would govern operation of the autosampler by creating the injection sequence needed to fulfill the chromatography operation) configured to create an injection program based on the preliminary chromatogram [Col 6, Lines 33-36: The scout chromatogram corresponds to the preliminary chromatogram; Col 7,Lines 40-45, Fig 3B: The scout chromatogram is stored in the computer; Col 5,Lines 35-41: The chromatographic data (which would later be called the scout chromatogram) guides the purification of the sample which includes the injection of the sample; The examiner notes that the injection program is thus based on the scout chromatogram] in the case where an injection operation into the analysis channel by the sample injection part is executed by being divided into a plurality of times for the same sample to be analyzed (Claim 10: Separation and purification is to be effected an n plurality of times on successive samples from the same mixture comprising repeating steps g. through i.; Col 12, Lines 13-16: Step g is the injection step; Thus, the injection operation of Step g. into the analysis channel by the autosampler 304 is executed by being divided into a plurality of times for the same mixture to be analyzed), the injection program defining an injection interval between each of the injection operations so that a peak of a chromatogram of the sample to be analyzed in each of the injection operations does not overlap a peak of a chromatogram of the sample to be analyzed in another one of the injection operations (Claim 10: Separation and purification is to be effected an n plurality of times on successive samples from the same mixture comprising repeating steps g. through i.; Col 12, Lines 13-16: Step g is the injection step; Claim 8: At the end of each chromatographic run, the line is flushed so that no compound remains in the line; Thus, after the period of time during which the line is flushed, the next injection in the sequence can begin. Flushing the line of the sample, and the associated amount of time it takes to do so, prevents successive chromatograms from overlapping)
a time interval from a time at which a start point of a first peak in the preliminary chromatogram to a time at which an end point of a last peak in the preliminary chromatogram (Col 8, Lines 43-44: The user sets the run time for the chromatographic run; The run time is the range of time during which purification occurs and thus corresponds to the time interval between the first peak and the last peak)
Kibbey fails to teach
wherein the injection sequence creating unit is configured to obtain the injection interval by adding a predetermined time 
Sims, from the same field of endeavor, discloses
wherein the injection sequence creating unit is configured to obtain the injection interval by adding a predetermined time (Page 4, Last paragraph under Brief Summary: The injection interval is the sum of an analysis time and an equilibration time; The analysis time is the amount of time it takes to perform the analysis and therefor corresponds to the peak range. The peak range is the range of time from first peak to the last peak; Page 10: The equilibration time is the flushing time and therefor corresponds to the predetermined time interval between successive injections)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kibbey with Sims such that the injection sequence creating unit is configured to obtain the injection interval by adding a predetermined time, such as an equilibration time corresponding to a time interval between successive injections, in order to ensure the temporal separation of successive chromatograms thereby ensuring the accuracy of each successive chromatogram.
Regarding Claim 4, Kibbey in view of Sims teaches the limitations of claim 1.
Kibbey in view of Sims fails to teach
wherein the predetermined time interval is set in consideration of a fluctuation of an appearance time of a peak
Sims, from the same field of endeavor, discloses
wherein the predetermined time interval is set in consideration of a fluctuation of an appearance time of a peak [Page 10: The equilibration time is the flushing time and therefor corresponds to the predetermined time interval between successive injections; Page 10: Equilibration happens after elution is completed; Thus, the equilibration time depends on the appearance of a (last) peak]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kibbey in view of Sims with Sims such that the predetermined time interval is set in consideration of a fluctuation of an appearance time of a peak in order to ensure the purity of the peaks while also ensuring the accuracy of the chromatograms from which the peaks depend.
Regarding Claim 5, Kibbey in view of Sims teaches the limitations of claim 1.
Kibbey further teaches
wherein the injection sequence creating unit is configured to create the injection program based on the preliminary chromatogram when the number of injections in a multiple injection mode is set (Claim 10: Separation and purification is to be effected an n plurality of times on successive samples from the same mixture comprising repeating steps g. through i.; Col 12, Lines 13-16: Step g is the injection step; Thus, the injection program is created based on the preliminary chromatogram when the number of injections in the multiple mode injection mode is set; Since separation and purification are effected an n plurality of times, there will be n injections that would have been set)
Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but the examiner kindly disagrees.
On Page 6 of 7, the applicant argues that Kibbey fails to disclose to obtain an injection interval for performing the stack injection. The examiner kindly cites the following from Kibbey:
Claim 10: Separation and purification is to be effected an n plurality of times on successive samples from the same mixture comprising repeating steps g. through i.;
Col 12, Lines 13-16: Step g is the injection step;
Claim 8: At the end of each chromatographic run, the line is flushed so that no compound remains in the line;
The examiner notes that after the period of time during which the line is flushed, the next injection in the sequence can begin and, thus, Kibbey discloses to obtain an injection interval for performing the stack injection.
On Page 6 of 7, the applicant argues that the sampling speed of Sims is not the injection interval obtained by using a preliminary chromatogram. The examiner kindly cites the following from Kibbey: 
Col 8, Lines 43-44: The user sets the run time for the chromatographic run; The run time is the range of time during which purification occurs and thus corresponds to the time interval between the first peak and the last peak
And from Sims: 
Page 4, Last paragraph under Brief Summary: The injection interval is the sum of an analysis time and an equilibration time; The analysis time is the amount of time it takes to perform the analysis and therefor corresponds to the peak range. The peak range is the range of time from first peak to the last peak; Page 10: The equilibration time is the flushing time and therefor corresponds to the predetermined time interval between successive injections
The examiner notes that these combination of references disclose obtaining an injection interval by using a preliminary chromatograph.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861